PER CURIAM.
Appellant seeks reversal of the JCC’s order denying his workers’ compensation claim. Appellant alleges that the JCC erred by failing to appoint an expert medical advisor (EMA) on his motion for such appointment based upon the presence of conflicting medical testimony on a material issue; Appellees allege in opposition that no conflicting testimony exists on a material issue and Appellant’s motion was untimely. We agree with Appellant because there is a conflict between the expert testimony of Drs. Shah and Solloway on a material issue, the JCC should have appointed an EMA, and under the circumstances of this case Appellant’s motion was timely.
Therefore, we REVERSE and REMAND for proceedings consistent with this opinion.
WEBSTER, BROWNING and POLSTON, JJ., concur.